Citation Nr: 1129291	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1976 until December 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York.

The Veteran was afforded a hearing in December 2010 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record, and a waiver was submitted regarding additional evidence added to the claims file.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is a result of an in-service traumatic event.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f)(4) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting, in full, the benefit sought on appeal.  It is noted that in a December 2010 hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of their claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.  Accordingly, because the benefit sought is granted, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

Service connection for posttraumatic stress disorder requires (1) medical evidence diagnosing the condition in accordance with § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 

Regarding the question of the occurrence of an in-service stressor to support the diagnosis of post-traumatic stress disorder, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy. Gaines v. West, 11 Vet. App. 353, 358 (1998).

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the Veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to the actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2010).

Where a determination is made that the Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such a case, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed in-service stressor. Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, as in this case, a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4) (2010).

A veteran is presumed to have entered service in sound condition with respect to his or her health.  See 38 U.S.C.A. § 1111.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  When, however, the appellant is not a veteran, no entitlement to a presumption of soundness exists.

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2010).

The Veteran's claim is based upon and alleged in-service stressor involving a sexual assault from a medical technician.  Specifically, the appellant has endorsed an incident during which he was forcibly sodomized while seeking treatment for a high fever.  As there is no allegation that the claimed stressor was incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Service records reflect that on pre-enlistment examination in February 1976, the Veteran was psychiatrically normal.  He denied depression, excessive worry, loss of memory, and nervous troubles of any sort.  In June 1976 the Veteran was placed in a weight control program, and records show that he was on and off such programs until November 1977.  In July 1977, the Veteran was recommended for a promotion to the grade of Airman First Class, and a November 1978 notation from his supervisor referred to the Veteran as "highly impress[ive]," and of the "caliber [that are] needed in today's Air Force."

The Veteran has submitted an undated photocopy of a newspaper clipping which he states is from 1977.  The clipping indicates that the Veteran's license was suspended and he paid a fine for operating a motor vehicle while under the influence of intoxicating liquor on Loring Air Force Base.

The Board notes initially that on pre-induction examination, the Veteran psychiatrically normal.  Accordingly, given the lack of clear and convincing evidence to the contrary, the presumption of soundness attaches and the issue of aggravation of a pre-existing disorder need not be considered.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.306(b) (2010).  Based on the foregoing, the service treatment records show no evidence that PTSD was incurred during service.

Following separation from service in December 1977, the Veteran entered the residential treatment program at VA's Center for Sexual Trauma Services in July 2007.  Intake notes indicate that the Veteran had been undergoing treatment for substance abuse and that he was homeless and unemployed.  The Veteran reported a history of in-service and non-service sexual trauma.  Symptoms associated with such traumas were consistent with PTSD and appear to have contributed to the onset and maintenance of substance abuse.

In reporting his history of trauma, the Veteran endorsed having been fondled by an adult neighbor at the age of 7, and having been sexually harassed by a gym teacher at the age of 14.  He also reported that he had been sexually abused by a nurse in the Air Force at the age of 18.  In this report he stated that during service he had reported to sick call due to a fever, and that in the process of ostensibly caring for the Veteran, the nurse sodomized the appellant then masturbated on him.  Finally, there was a report of having been gang-raped by drug dealers in 1994 because they thought he was an informant.  

The Veteran was discharged from the residential treatment program in September 2007 with a diagnosis of PTSD. On discharge the Veteran's PTSD symptoms were said to be related to both military and non-military sexual trauma.  Symptoms included intrusive thoughts and recollection of trauma a few time a week, psychological distress at exposure to trauma cues, hypervigilance, insomnia, concentration difficulties, conscious efforts to avoid thinking about past sexual traumas, and estrangement from others.   It was again opined that the above symptoms had contributed to the Veteran's unemployment, social isolation, difficulty maintaining relationships with women, and drug substance abuse.

A March 2008 letter from a licensed clinical social worker, G.S., stated that the he had been treating the Veteran for PTSD relating to a military sexual trauma since March 2007.  While his statements indicate that G.S. associated PTSD with in-service events, he also indicated that he was aware of the Veteran's reported pre-service and post-service sexual traumas.

A mental health treatment note from May 2008, which included reports on sexual traumas, referred to the Veteran as an accurate self-historian who genuinely desired to get better.

In October 2010 the Veteran reported a history of recurrent nightmare, flashbacks and depressive episodes.  He also admitted to an extensive history of therapy relating to PTSD and polysubstance dependence.  Diagnoses of chronic PTSD and major depressive disorder were made, as well as cocaine and alcohol dependencies which were in full and sustained remission.

A March 2008 letter from the Veteran's parents indicated that following basic training they observed changes in their son's personality.  Such changed included mood swings, heavy drinking, and weight-gain.

In considering the lay and medical history as detailed above, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

The Board has reviewed the Veteran's lay statements and finds his reports of in-service sexual trauma to be credible.  Specifically it is noted that although he did not report on such trauma until many years after separation, since that time he has been highly consistent in his recounting of the event.  Furthermore, the Board notes that the first report of in-service trauma occurred in July 2007, several months prior to his submission of a claim for compensation based for PTSD.  Because the Veteran was seeking only treatment at the time of his initial report, it seems likely that he would report events carefully and accurately.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board also notes that mental health treatment notes have regarded the Veteran as an accurate historian.

Regardless of the credibility of the Veteran's statements, the fact remains that his lay testimony alone is not sufficient to establish the occurrence of an alleged stressor.  See Moreau and Dizoglio, supra.  In this case, however, the record includes evidence sufficient to corroborate the Veteran's story.  Namely in 1977 the Veteran was found to have been illegally operating a motor vehicle while intoxicated, and his parents confirmed that following basic training there were changes the Veteran's personality.   The Board also notes that service treatment records reflect on-going difficulty with weight management during service.

The above evidence, when viewed in context of the entire record, is found to confirm the occurrence of an in-service personal assault.  Furthermore, the post-service opinions of competent professionals have associated the Veteran's in-service trauma with PTSD.  The Board recognizes that extra-service sexual traumas have also potentially been linked to PTSD, however such associations are outside the scope of this case.  The fact that PTSD has been related by competent medical opinions to an in-service event which has been corroborated by the evidence of record, establishes that the Veteran is entitled to service connection for PTSD.

In reaching this determination, the Board has considered the guidance established in Menegassi v. Shinseki, No. 2010-7091 (Fed. Cir. Apr. 21, 2011).  Clearly the opinion of a medical professional may be considered to determine the occurrence of a stressor event.  Furthermore, this evidence is not out-weighed by the negative inference established by the totality of the record.  Menegassi, No. 2010-7091 (Fed. Cir. Apr. 21, 2011).

Accordingly, service connection is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is granted.


REMAND

38 U.S.C.A. § 1151 provides, in relevant part, as follows:

(a) Compensation under this chapter shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service- connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

The implementing regulation, 38 C.F.R. § 3.361, provides that in order to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2010).

Claims based on additional disability due to disability from training and rehabilitation services or CWT program must meet the causation requirements of this paragraph and paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c) (2010).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2010).  To establish that the provision of training and rehabilitation services or a CWT program proximately caused a veteran's additional disability, it must be shown that the veteran's participation was an essential activity or function of the training services, or CWT program provided or authorized by VA proximately caused the disability.  38 C.F.R. § 3.361(d)(3).  The veteran must have been participating in such training, services, or CWT program provided or authorized by VA as part of an approved rehabilitation program under 38 U.S.C. Chapter 31, or as part of a CWT program under 38 U.S.C. § 1718.  Id.  It need not be shown that VA approved that particular activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA approved or authorized.  Id.

The Veteran's claim in 38 U.S.C.A. § 1151 is based on two separate incidents, both of which purportedly happened during the Veteran's participation in Substance Abuse Residential Rehabilitation Treatment Programs (SARRTP).   Specifically, the Veteran has indicated that he injured his low back in 1999 while performing duties at VA's Calverton Cemetery under a SARRTP, which he described as a work therapy treatment program.  The Veteran has testified that the 1999 injury occurred when he was driving a maintenance vehicle - "like a golf cart" - at Calverton Cemetery, picking up debris.  He said the ride was very bumpy and the next morning he awoke feeling like his leg was on fire.  It was at that time that he reported to an emergency room for treatment.  

He has also endorsed having re-injured his back in June 2007 while participating in an additional SARRTP. In that case, he has testified that he was removing a full trash bag from a trashcan as part of his chores associated with a SARRTP that he was participating in.  He stated that the bag was heavy and he reinjured his back.  Prior to 2007 he had numbness only in his left leg, but now fells numbness in both lower extremities.

VA examination in January 2008 concluded that the Veteran's current complaints were the result of a recurrent low back pain condition that came about as a result of the incident in June 2007.  However an October 2008 VA examiner opined that imagining from June 2007 showed no additional findings when compared to imaging conducted in December 1999.  Based on her examination of the Veteran and review of the record it was her impression that the Veteran's level of symptomatology was no worse from 1999 until the present, and she concluded that there was no increased disability found after the Veteran's June 2007 injury.

The Board finds that in order to properly adjudicate the claim under § 1151, additional development must be completed by the Agency of Original Jurisdiction (AOJ).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is to locate outstanding records related to the Veteran's participation in any SARTP programs in 1999 and 2007.  It is crucial that, if no such records may be located, a detailed description of the program is to be associate with the claims file so as to determine whether the purported injuries occurred in "the pursuit of a course of vocational rehabilitation."

2.  The AOJ is to make an administrative finding regarding whether the SARRTP programs that the Veteran participated in were part of "training and rehabilitation services, or compensated work therapy (CWT) program" under 38 C.F.R. § 3.361.

3.  Following the above development, a VA examiner is to review the Veteran's claims file and answer whether a low back injury was at least as likely as not incurred in 1999 when the Veteran drove a maintenance vehicle over bumpy terrain?


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


